Hill, Justice.
Gregory Hubert brought a petition for writ of habeas corpus to challenge his detention by the Sheriff of Fulton County pursuant to an extradition warrant issued by the Governor of the State of Georgia. His petition was denied by the Superior Court of Fulton County and he appeals.
In his petition Hubert alleged that the documents were not in proper form and were legally insufficient for extradition; that he was not in the State of New York when the alleged crime was committed; and that the ends of justice require that he not be surrendered to the State of New York. Under Michigan v. Doran, — U. S. — (99 SC 530, 58 LE2d 521) (1978), the first of these allegations was the only one the habeas court could decide. Carver v. Stynchcombe, 243 Ga. 477 (1979).
We have examined the documents and find they are in proper form and are legally sufficient. The denial of habeas relief was correct.

Judgment affirmed.


All the Justices concur.